WILLIAM BLAIR FUNDS SUPPLEMENT TO PROSPECTUSES DATED MAY 1, 2010 William Blair Value Discovery Fund Effective August 16, 2010, the name of the William Blair Value Discovery Fund will change to the William Blair Small Cap Value Fund.On that date, all references to the William Blair Value Discovery Fund in the Class N and Class I prospectuses will refer to the William Blair Small Cap Value Fund.In addition, on August 16, 2010, the following is added as the first sentence to the first paragraph under “William Blair Value Discovery Fund – PRINCIPAL INVESTMENT STRATEGIES” in the Summary section of the Class N and Class I Prospectuses: Under normal market conditions, the William Blair Small Cap Value Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in equity securities of small capitalized (“small cap”) companies. William Blair Low Duration Fund, William Blair Bond Fund and William Blair Income Fund Effective September 16, 2010, references to the William Blair Low Duration Fund in the second bullet point under “Dividends and Distributions – When Dividends Are Paid” in the Your Account section of the Class N, Class I and Institutional Prospectuses are deleted and the following replaces the third bullet point in the same section: For the Ready Reserves Fund and the Low Duration Fund, the Fund’s net investment income will be declared at the close of a regular trading day on the New York Stock Exchange, which is generally 3:00 p.m., Central time, on each day that the Fund is open for business as a dividend to shareholders who were of record prior to the declaration. Dividends will be paid to shareholders monthly. Effective April 18, 2011, the second bullet point under “Dividends and Distributions – When Dividends Are Paid” in the Your Account section of the Class N, Class I and Institutional Prospectuses is deleted and the following replaces the third bullet point in the same section: For the Ready Reserves Fund, the Bond Fund, the Income Fund and the Low Duration Fund, the Fund’s net investment income will be declared at the close of a regular trading day on the New York Stock Exchange, which is generally 3:00 p.m., Central time, on each day that the Fund is open for business as a dividend to shareholders who were of record prior to the declaration. Dividends will be paid to shareholders monthly. William Blair International Equity Fund and William Blair Institutional International Equity Fund Effective October 1, 2010, the information below supplements the disclosure under “William Blair International Equity Fund – MANAGEMENT – Portfolio Manager(s)” in the Summary section of the Class N and Class I Prospectuses and under “William Blair Institutional International Equity Fund – MANAGEMENT – Portfolio Manager(s)” in the Summary section of the Institutional Prospectus: The sole portfolio manager for the International Equity Fund and the Institutional International Equity Fund is David Merjan.Mr. Merjan, a principal of the Advisor, has co-managed the International Equity Fund and the Institutional International Equity Fund since 2008. William Blair Large Cap Growth Fund Effective December 31, 2010, the information below supplements the disclosure under “William Blair Large Cap Growth Fund – MANAGEMENT – Portfolio Manager(s)” in the Summary section of the Class N and Class I Prospectuses. The Large Cap Growth Fund is managed by James S. Golan and Tracy McCormick.Mr. Golan, a principal of the Advisor, has co-managed the Fund since 2005 and Ms. McCormick, a principal of the Advisor, has co-managed the Fund since 2008. Dated:March 1, 2011 WILLIAM BLAIR FUNDS 222 West Adams Street Chicago, Illinois60606 Please retain this supplement with your Prospectus for future reference.
